Citation Nr: 0421546	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-13 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for psychophysiological gastrointestinal (GI) reaction with 
achalasia of the esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1957.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In October 1998, the veteran and his 
spouse testified at a personal hearing in Las Vegas, Nevada.  
A copy of the hearing transcript is associated with the 
claims file.

In December 2000, the Board remanded the case to the RO for 
additional development.  The case now is before the Board for 
further appellate consideration.

A review of the record shows that, in a May 2003 VA Form 21-
4138, the veteran filed a claim for service connection for 
spasms of the esophagus.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  The veteran's psychophysiological GI reaction with 
achalasia of the esophagus is not manifested by severe 
stricture of the esophagus, permitting liquids only.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for psychophysiological gastrointestinal reaction with 
achalasia of the esophagus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951(b), 
4.1-4.14, 4.113, 4.114, Diagnostic Codes 7203, 7204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which was effective August 29, 2001.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

With regard to the RO's compliance with the December 2000 
Board remand instructions, the Board notes that the RO was 
instructed to comply with the notice and duty to assist 
provisions of the VCAA.  Collectively, in letters dated in 
April and July 2002 and February 2003 and March 2004 
supplemental statements of the case (SSOC), the RO informed 
the appellant of VA's revised duty to notify and assist under 
the VCAA; what information he needed to provide to establish 
entitlement to an increased rating, and what information VA 
had and would provide, and indicated that, if there was other 
evidence the veteran wanted VA to consider, that VA would 
make reasonable efforts to try to obtain it, if the veteran 
provided a description of such evidence and signed 
authorizations for its release.  In addition, the RO obtained 
treatment records from the Gastroenterology Center of Nevada, 
including records from Drs. S. W. and D. K., and treatment 
records from the Las Vegas VA Medical Center (VAMC) and 
associated them with the record.  Additionally, the Board 
asked the RO to refer the veteran's claims file to an 
examiner and the veteran was re-examined in November 2002 and 
that examiner provided findings relating to rating criteria.  
The veteran was also examined in August 2003 with an addendum 
to the original examination report based on a review of 
additional testing.  In the remand, the Board indicated that 
it was unclear whether the RO had considered whether the 
veteran's service-connected GI disability includes gastritis, 
or whether that disorder should be separately service 
connected and evaluated and instructed the RO to consider 
whether the veteran is entitled to a separate rating for 
gastritis pursuant to Diagnostic Code 7307.  However, the 
Board notes that 38 C.F.R. § 4.114 specifically provides that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Instead a single evaluation will be assigned 
under the diagnostic code which reflects the predominate 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such revision.  In light of the above, the RO 
readjudicated the veteran's service-connected GI disability 
under Diagnostic Code 7203 for stricture of the esophagus and 
issued SSOCs in February and September 2003 and April 2004.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's December 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claim.  In September 1998, 
the RO requested treatment records from Drs. D. T., A. T. and 
L. R. of the Michael Reese Hospital in Chicago, Illinois.  No 
response was received from Dr. L. R.  In September 1998 
responses, Dr. D. T. provided treatment records dated in June 
1992 and Dr. A. T. indicated that he no longer had records 
regarding treatment of the veteran.  The Board observes that, 
where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  VA treatment records from January 1998 to April 2004 
and treatment records from the Gastroenterology Associates, 
the Endoscopic Institute of Nevada and the Sunrise Hospital 
and Medical Center have been associated with the claims file.  
Various private medical records and physician statements, VA 
and service medical records for the veteran, and VA 
examination reports dated in August and October 1998, 
November 2002, and August 2003 have been associated with the 
claims file.  In variously dated letters, a May 1999 
statement of the case (SOC), and in SSOCs issued in March 
2000, February and September 2003, and April 2004, the RO 
informed the veteran of what was needed to establish 
entitlement to a higher rating and he was given additional 
chances to supply any pertinent information.  In October 
1999, the veteran and his spouse testified at an RO hearing.  
Lay statements from the veteran and his representative also 
have been associated with the file.  Thus, the Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence, which might be relevant to his claim.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  Under these circumstances, the Board 
finds that the service medical records, VA treatment records, 
private medical records, a rating action, a Board remand, a 
hearing transcript, and lay statements and testimony, are 
adequate for determining whether the criteria for a higher 
rating have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, regarding the issue of entitlement to a 
higher rating, a substantially complete application was 
received in May 1998.  Thereafter, in a March 1999 rating 
decision issued in April 1999, the RO denied the appellant's 
claim, prior to the enactment of the VCAA.  The Board 
remanded the case in December 2000.  Only after this rating 
action was promulgated, in an April 2002 letter, did the RO 
provide initial notice of the provisions of the VCAA.  
Subsequently, in letters to the veteran dated in July 2002 
and March 2004 and in a February 2003 SSOC, the RO provided 
additional notice to the appellant regarding what information 
and evidence must be submitted by the claimant, what 
information and evidence would be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to his claim.  In various letters, 
an SOC, and an SSOC, VA also informed the appellant of what 
information and evidence is needed to substantiate his claim 
and what information he needed to submit and what VA would 
do.  In particular, in a March 2004 letter, the RO gave the 
veteran an opportunity to tell VA about any evidence the RO 
might not have considered, informed him of what information 
VA had received and was responsible for obtaining, what 
information was needed to establish an increased evaluation, 
and what the veteran needed to do to help VA.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters to the veteran dated in April and July 2002 and March 
2004, a May 1999 SOC, and a February SSOC, the RO informed 
him of what information he needed to establish entitlement to 
a higher rating, that he should send in information 
describing additional evidence or the evidence itself.  While 
the notice the AOJ provided to the appellant in April 2002 
and later were not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by the RO 
prior to the transfer and recertification of the appellant's 
case to the Board following the Board's December 2000 remand, 
and the content of that notice and various duty to assist 
letters, along with the SOC and SSOCs, fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In April 2004, after VCAA content-complying 
notice was given, the case was readjudicated and an SSOC was 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal on the veteran's claim would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  By 
various informational letters, an SOC, an SSOC and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Background

Service medical records show that, in December 1955, the 
veteran was admitted to the U. S. Naval Hospital, Great 
Lakes, Illinois, as a transfer patient from the U. S. Army 
Dispensary in Chicago.  He had had vague epigastric pains, 
which was neither related to eating nor did eating relieve 
the pain.  The veteran had been nauseated and his stools were 
loose and of questionable light color.  The veteran denied 
melena or hematemesis.  There was a history of similar 
complaints when the veteran was stationed in Okinawa in 
January 1955.  The condition was diagnosed as 
gastroenteritis.  On two separate occasions in March 1957, 
the veteran was treated for complaints of upset stomach and 
upper abdominal distress.  

In June 1961, the veteran was hospitalized by VA in Chicago.  
The hospital report reflected that the veteran had been 
hospitalized previously in October 1958 for cardiospasm and 
again in September 1960 for achalasia of the esophagus.  The 
June 1961 hospitalization report showed diagnoses of 
achalasia of the esophagus, treated dilated, improved; 
psychophysiological GI reaction, treated, improved; and 
dysphagia, epigastric pain.

In an August 1961 rating decision issued in September 1961, 
the veteran was awarded service connection for 
psychophysiological GI reaction with achalasia (cardiospasm) 
of the esophagus and assigned a 30 percent rating, effective 
from June 6, 1961.  Since the veteran's 30 percent rating has 
remained in effect since then and has been in effect over 
twenty years, it is now protected.  See 38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951(b) (2003).

A June 1962 VA hospital report shows a diagnosis of 
alcholosim of the esophagus, untreated and unchanged.

A February 1963 VA hospital report reflects that the veteran 
was again treated for acholasia with esophagitis with 
improvement.

A March 1965 VA hospital report notes that esophageal 
dilatation was done in 1958, 1960 and 1961.  Since 1963, the 
veteran had been relatively asymptomatic.  Prior to his 
admission, the veteran had mild symptoms of food sticking in 
the esophagus, heartburn and regurgitation, which subsided 
after taking antacids.  Except for some constipation, a 
review of systems was negative upon admission.  There was no 
evidence of melena, nausea or vomiting and the veteran's 
weight was stable.  A barium swallow study showed recurrence 
of the achalasia with retention of food and barium in the 
esophagus.  The diagnoses were achalasia and esophagitis.

A June 1965 VA hospital report showed that the veteran's 
weight was 165 pounds, which was more than any previous 
recorded weight; physical examination was unremarkable.  The 
esophagus was slightly more tortuous and dilated over the 
previous examinations in 1960 through 1962.  Because of these 
changes and his age, it was decided that a trial of a 
parasympathomimetic medication should be instituted to 
improve the tone of the esophagus.  The diagnosis was 
achalasia.

Private treatment records supplied by Dr. D. T. reveal 
treatment for complaints of a sore stomach in June 1992.  The 
impression was vague symptoms sometimes sounds like PUD and 
sometimes like something related to the bladder.

Private medical records reflect that an 
esophagogastroduodenoscopy (EGD) with dilatation was 
performed in July 1998 by Dr. D. K.  The pre-operative 
diagnosis was recurrent esophageal stricture; post-operative 
diagnoses were dilated esophagus with stasis secondary to 
achalasia; mild gastro-esophageal narrowing versus stricture 
secondary to achalasia; and mild gastric stasis with 
gastritis.  An August 1998 X-ray of the esophagus showed some 
scarring of the left base, a markedly enlarged proximal 
esophagus with a corkscrew appearance of the distal 
esophagus.  There was narrowing of the distal esophagus to 
the gastroesophageal (GE) junction but without any overt 
evidence of obstruction.  In an upright position, the veteran 
did progress the contrast into the stomach fairly readily; 
however, he had considerably more prominence with propagation 
of the bolus when in a prone oblique position.  No focal 
stenoses were shown.  The impression included achalasia and 
prior surgical treatment in the region of the GE junction 
with marked dilatation of the esophagus with tertiary 
esophageal contractions, demonstrated distally; while flow 
was slow through the narrowed distal esophagus, it did pass; 
and the patient had considerably better propagation of the 
bolus in an upright position then in a prone position.

At an August 1998 VA examination, the veteran complained of 
difficulty swallowing with food getting stuck behind the 
sternum and indicated that he had lost 18 pounds, weighing 
190 pounds on examination.  He denied hematochezia or rectal 
bleeding.  The impression included dysphagia, secondary to 
achalasia, status post achalasia surgery and dilated 
esophagus, secondary to chronic stasis in the esophagus.

At an October 1998 VA mental disorders examination, the 
veteran reported that sometimes he has a "gas attack" while 
sleeping and would have to take a pill or drink water to 
decrease the pain, that it would take ten minutes to be gone 
and then he could get back to sleep.  His appetite was good.  
The veteran denied any anxiety or depression or panic.  He 
belched a lot, showing aerophagia.  The veteran stated that 
he could not really eat and chew due to poorly fitting teeth 
and that it made it hard to swallow and to get things through 
his esophagus due to spasms, which led to weight loss at 
times.  He also related that he swallowed a lot of air, 
leading to belching.  The veteran felt that if he had 
properly fitting teeth, he could eat better, chew his food 
better, and then swallow better and get his food through his 
esophagus.  During the interview, a few times, when talking 
the veteran nearly lost his teeth.  Through the process of 
talking only, the veteran's teeth loosened and came half out 
of his mouth.  While the aerophagia the veteran had and the 
occasional difficulty with sleep suggested some anxiety, 
there was not enough there for a psychiatric diagnosis, with 
the claimant describing a normal life without any psychiatric 
symptoms interfering with it.  No Axis I or II diagnosis was 
given.  

VA treatment records from January 1998 to December 1999 show 
treatment for complaints of teeth in poor repair and spasms 
of the esophagus in March and September 1998.  In March 1998, 
the veteran weighed 199 pounds, while in September his weight 
was 192.5 pounds.  A June 1998 chest X-ray revealed an 
abdominal aortic aneurysm (AAA) at the level of L4.  An 
October 1998 record reflects dysphagia controlled.  A 
November 1998 record shows that an ultrasound of the 
veteran's abdomen revealed a 6.2-centimeters long AAA.  A 
December 1998 record reflects that the veteran's nausea was 
possibly secondary to an AAA.  At a March 1999 annual 
examination, the veteran weighed 193 pounds.  He indicated no 
change in bowel/bladder habits in the last year.  In 
September 1999, the veteran asked for a refill of his 
prescription for Lansoprazole, which he said gave good relief 
when used with Propulsid.  He had a normal examination.  The 
veteran indicated that he was eating "ok", had no recent 
weight changes, and denied other problems.  He weighed 189 
pounds.  The assessment was esophageal strictures.  The same 
month the veteran had another esophageal dilatation.  In 
November 1999, the veteran admitted that he had dental 
problems, which might be causing dysphagia problems to some 
extent.  Diagnoses included dysphagia and an AAA.  A December 
1999 ultrasound confirmed that the veteran had an AAA.

In an August 1999 statement, Dr. D. K. indicated that the 
veteran had a prior history of achalasia, that he had 
undergone an earlier Heller myotomy, and that he had problems 
with recurring dysphagia due to recurrent esophageal 
stricture.  Apparently, the veteran had had dental problems, 
which made it difficult at times, for him to chew his food 
and this probably exacerbated his complaints of dysphagia.  
Dr. D. K. recommended that the veteran's dentures and 
dentition be properly treated and reconstructed if possible, 
indicating that this was necessary to determine whether the 
veteran's complaints of dysphagia were due to his esophageal 
stricture.  

Private treatment records dated in August and September 1999 
show diagnoses of dysphagia, achalasia post Heller myotomy, 
esophageal/gastric stasis, GERD and constipation.  The 
veteran's weight ranged from 186.5 to 193 pounds.

At an October 1999 hearing, the veteran testified that he 
took medication three or four times a day for his condition.  
His spouse reported that she fixed the veteran boiled 
chicken, mashed potatoes, green beans and peas for supper, 
which she had to mash.  She reported that sometimes collard 
greens, fried chicken and steak were hard for the veteran to 
swallow, resulting in choking and gasping.  He also had 
difficulty with cold drinks.  The veteran reported that his 
dentures were worn out, poor fitting, and he could not chew 
properly.  He testified that he occasionally had to go to the 
bathroom to bring up food that got stuck.  

December 2000 private hospital records show that the veteran 
was admitted for repair of an AAA and subsequently required a 
bladder repair.  He had problems with symptoms of GERD with 
esophagitis and complaints of dysphasia, in part, related to 
esophageal dysmotility as well as tortuosity in the 
esophageal strictures.  The veteran also had problems with 
chronic constipation, but a May 2000 colonoscopy failed to 
show any evidence of obstruction.  

VA treatment records from January 2000 to July 2002 show a 
history and an assessment of esophageal spasm.  A July 2000 
record reflects that the veteran lost a filling from a molar 
and that he complained of pain when he chews.  At an August 
2000 visit, the veteran complained that his dental problems, 
which were causing him pain, exacerbated his cardiospasm 
because he could not chew his food properly and this was 
causing him to lose weight.  He weighed 189.2 pounds.  An 
October 2000 record reveals that the veteran weighed 194 
pounds and that a May 2000 ultrasound showed an expanding 
AAA.  A November 2000 record reflects that the veteran 
weighed 194 pounds and that he had a primary diagnosis of AAA 
and a secondary diagnosis of esophageal spasm.  A November 
2000 computed tomography (CT) scan of the abdomen and pelvis 
revealed an AAA that extended down to the iliac arteries; 
evidence of previous esophageal surgery with a contrast-
filled structure to the right of the descending thoracic 
spine most consistent with a dilated esophagus and an unusual 
configuration of the bladder.  In January 2001, the veteran 
was noted to be suffering from constipation and nausea two 
weeks after surgery for an AAA.  At a February 2001 dental 
appointment, the veteran stated that his dentures did not fit 
and this was impacting on his service-connected esophagus 
spasm disorder.  In March 2001, the veteran was treated for 
an abscess resulting from an infection in his surgical scar 
after his AAA repair.  He weighed 171 pounds.  In April 2001, 
the veteran weighed 178 pounds.  A May 2001 record shows that 
the veteran weighed 177 pounds and was treated for a primary 
diagnosis of cardiospasm with a secondary diagnosis of AAA 
repair.  By July 2001, the veteran weighed 186 pounds and had 
no complaints of constipation or diarrhea.  By the end of 
August 2001, the veteran weighed 198 pounds and, in October 
2001, he weighed 196 pounds with a diagnosis of peptic ulcer 
disease (PUD).  In January 2002, the veteran weighed 205 
pounds.  A February 2002 GI consult reveals that the veteran 
stated that he swallowed food pretty good, but occasionally 
foods gave him heartburn.  A March 2002 progress note showed 
complaints of dysphagia, a weight of 202 pounds, and 
reflected a diagnosis of achalasia status post myotomy after 
a failed EGD.  A March 2002 upper GI (UGI) series showed no 
gross pathology.  A subsequent evaluation revealed a 
diagnosis of achalasia with normal UGI.  At the end of March 
2002, the veteran had a proximal esophageal dilatation done 
and his weight was 200 pounds.  The impression included 
hiatal hernia, gastropathy, small nodule at cardia and 
question achalasia.  An April 2002 record shows a diagnosis 
of dysphagia and question of achalasia, status post EGD with 
no typical features.  In June 2002, the veteran  complained 
of recurrent dysphagia and status post EGD with dilatation 
after which he was doing fine with no dysphagia then.  The 
assessment was achalasia versus stricture, status post 
dilatation, need to confirm the diagnosis of achalasia by 
motility study.  A July 2002 esophageal motility analysis 
(wet swallows) revealed an aperistaltic esophagus.

At a November 2002 VA examination, the veteran reported that 
he could easily swallow liquids, chicken, fish, spinach, 
beef, spaghetti, meatballs, pancakes, oatmeal and ham.  He 
had undergone esophageal dilatation a month earlier.  The 
veteran denied recurring hoarseness, sore throat, cough, 
odynophagia, or heartburn.  He also denied nausea, vomiting, 
burping, belching abdominal bloating, diarrhea, constipation, 
melena, abdominal pain, hematochezia or weight loss.  The 
veteran weighed 206 pounds.  The impression was acolasia by 
history.  The examiner had reviewed the claims file.

VA treatment records from August 2002 to July 2003 show that, 
in October 2002, the veteran weighed 208 pounds and 
complained that it felt like food got stuck after he 
swallowed it, resulting in chest pain on the right side.  In 
February and March 2003, the veteran was treated for 
achalasia/dysphagia.  He weighed 202 pounds.  An April 2003 
EGD reveals a tortuous and dilated esophagus consistent with 
history of achalasia and antral gastropathy, status post 
biopsy, showing chronic gastris.  H. Pylori were not 
identified.  Later, that month the veteran reported his 
persistent epigastric and reflux symptoms were much improved.  
He still has some dysphagia symptoms despite the EGD with 
possible dilatation.  The assessment included achalasia and 
gastritis.  A June 2003 record shows that the veteran had 
cardiospasm with subsequent achalasia and was status post AAA 
repair.  The veteran had not been eating solid food at times 
and became constipated at times.  The physician added that 
the veteran's poor dentition had a negative effect upon his 
service-connection disability.  A July 2003 upper GI 
endoscopy revealed some mild gastritis, duodenitis, and food 
in the lower third of the esophagus and tortuous lumen at the 
terminal esophagus; examination otherwise normal. 

At an August 2003 VA examination, the veteran reported 
atypical chest pain for the last two months with some 
heartburn.  He denied odynophagia or dysphagia.  The 
impression was atypical chest pain possibly secondary to 
gastroesophageal reflux disease (GERD) and mild gastritis.  

VA treatment records from August 2003 to April 2004 show that 
the veteran complained of food getting stuck after he 
swallows it giving him chest pain on the right side, in 
October 2003.  The veteran weighed 208 pounds and was 
diagnosed with stricture of the esophagus.  When he was seen 
in November 2003, the veteran weighed 210 pounds and was 
diagnosed with multiple myeloma/cardiospasm.  A November 2003 
barium swallow study revealed an "S" shaped distal 
esophagus with no evidence of obstruction with mild narrowing 
of the distal cervical esophagus.  A contemporaneous bone 
survey showed no radiographic evidence of multiple myeloma.  
At an April 2004 visit, the veteran complained of dysphagia; 
he had had a motility study which showed aperistalsis.  



Analysis

The veteran contends that his service-connected disability 
has increased in severity.  He claims that his spouse has to 
puree most of his food.  In addition, he claims that he has 
dysphagia and gastric reflux even with taking medication.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where the particular disability is not listed in the rating 
schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. 
§§ 4.20, 4.27 (2003); see also Lendenmann v. Principi, 3. 
Vet. App. 345 (1992).

The veteran's disability is currently rated as 30 percent 
disabling by analogy under 38 C.F.R. § 4.114, Diagnostic 
Codes 7203 and 7204.  Diagnostic Code 7204 directs the rating 
specialist to evaluate spasms of the esophagus (cardiospasm), 
if not amenable to dilation, for the degree of obstruction 
(stricture).  Cardiospasm is defined as achalasia of the 
esophagus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 269 
(28th ed. 1994).  Achalasia is defined as failure to relax of 
the smooth muscle fibers of the gastrointestinal tract at any 
point of junction of one part with another, especially the 
failure of the esophagogastric sphincter to relax with 
swallowing due to degeneration of ganglion cells in the wall 
of the organ.  DORLAND'S at 14.  Under Diagnostic Code 7203, 
a 30 percent rating is warranted for moderate stricture of 
the esophagus.  For severe stricture of the esophagus, 
permitting liquids only, a rating of 50 percent is warranted.  
An 80 percent rating, the highest rating available under 
Diagnostic Code 7203, is assigned for stricture of the 
esophagus where only liquids can be permitted to pass, and 
where there is a marked impairment of health.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7203, 7204 (2003).  

The Board also considered rating the veteran's disability 
under the criteria for a duodenal ulcer and for a hiatal 
hernia.  Diagnostic Code 7305 provides for the evaluation of 
duodenal ulcer.  For severe duodenal ulcer disease, where 
pain is only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, a 60 percent rating,  the 
highest rating available under Diagnostic Code 7305, is 
warranted.  A 40 percent rating is warranted for moderately 
severe disability, with symptoms that are less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2003).

Diagnostic Code 7346 provides for the evaluation of hiatal 
hernia.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation, the highest rating 
available under Diagnostic Code 7346, requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (2003).

The Board finds that the veteran's symptomatology does not 
approximate the criteria for a rating in excess of 30 percent 
under Diagnostic Codes 7346, 7205 or 7204.  Except for a 
short time period when the veteran was suffering from an AAA, 
he has not lost weight nor has he exhibited the other 
symptoms warranting a rating in excess of 30 percent under 
either Diagnostic Code 7305 or 7346.  The Board finds that 
the veteran's symptomatology is more analogous to a rating 
under 7203.  Competent medical evidence of record does not 
show that the veteran suffers from stricture of the esophagus 
permitting passage of liquids only.  The veteran and his 
spouse testified that he eats some solid foods and that part 
of his problems might be due to ill-fitting dentures.  The 
veteran has not been diagnosed with a psychiatric disorder to 
permit for rating under 38 C.F.R. § 4.130 (2003).  The 
November 2003 barium swallow study revealed an "S" shaped 
distal esophagus with no evidence of obstruction.  Clearly, 
the veteran is not limited to a liquid diet.  In addition, 
the evidence discussed above does not show that the veteran 
suffers from vomiting, or from melena or hematemesis with 
moderate anemia.  The Board finds that an increased 
evaluation for the veteran's service-connected achalasia is 
not warranted.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability presents 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, no evidence has been presented 
showing factors not already contemplated by the rating 
criteria, such as frequent periods of hospitalization, due 
solely to the veteran's service-connected disability as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the veteran is retired, but 
the only prolonged treatment the veteran has received was for 
his disability was in the late 1950s and early 1960s.  The 
regular schedular standards and the rating currently 
assigned, adequately compensate the veteran for any adverse 
impact caused by his service-connected disability.  In light 
of the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.




ORDER

A disability rating in excess of 30 percent for 
psychophysiological gastrointestinal reaction with achalasia 
of the esophagus is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



